Corson, P. J.
This is an appeal from an order of the circuit court of Brookings county denying plaintiff’s motion to dismiss the appeal taken from the judgment rendered by the justice of the peace. The same question is involved as in the appeal of Aultman, Miller & Co. v. Same Defendants, decided at this term, and reported in 11 S. D. 338, 77 N. W. 584; the only difference in the two cases being that the judgment rendered by the justice in this case was for $114.61 and the un-' dertaking was in double that amount instead of $220 in the former. This case was, by stipulation, submitted upon the same abstract and briefs as the former, and must therefore be ruled by that decision. The order of the circuit court is affirmed.